Title: To Thomas Jefferson from George Washington, 22 January 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philadelphia 22d. Jan. 1793

Nothing occurs to me as necessary to be added to the enclosed project.
If the Subscription is not confined to the members of the Philosophical Society, I would readily add my mite to the means for encouraging Mr. Michaud’s undertaking—and do authorize you to place me among, and upon a footing with the respectable sums which may be Subscribed. I am always Yours.

Go: Washington

